                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                       )    CASE NO. 1:81 CR 99
                                                )
               Plaintiff,                       )    JUDGE DAN AARON POLSTER
                                                )
       vs.                                      )    OPINION AND ORDER
                                                )
AMIN ODETALLAH,                                 )
                                                )
               Defendant.                       )


       This case is before the Court on Defendant Amin Odetallah’s Motion to Expunge the

Entire Record Concerning Defendant’s Vacated Conviction. Doc #: 2. The question presented

is whether a person who was sentenced pursuant to the federal Youth Corrections Act, 18 U.S.C.

§ 5005 et seq. (the “YCA” or the “Act”), and whose conviction was set aside pursuant to 18

U.S.C. § 5021(b), is entitled to have the record of that conviction expunged. For the following

reasons, the Court DENIES Odetallah’s request to expunge his 1982 conviction, but DIRECTS

the Federal Bureau of Investigation (“FBI”) to correct the record of Odetallah’s 1982 conviction

to show that it was formally set aside on January 11, 1984.

                                                I.

       On January 21, 1982, Defendant Amin Odetallah was convicted, as a youth offender, of a

violation of the Federal Firearms Act. On January 11, 1984, the Court issued an order

unconditionally discharging Odetallah from probation prior to its completion and expressly
setting aside his conviction pursuant to 18 U.S.C. § 5021(b). Doc ##: 2-1 and 2-2.1 An FBI

Record, requested by Odetallah on August 11, 2016, shows that he was convicted on January 21,

1982 of a Federal Firearms Act violation and was sentenced to a period of probation, but fails to

show that the conviction was set aside on January 11, 1984. Doc #: 2-3.

       The Sixth Circuit addressed this precise issue in United States v. Doe, 556 F.2d 391 (6th

Cir. 1977):

       The purpose of the Youth Corrections Act is to enhance the probability of
       rehabilitation of youthful offenders. The Act seeks to attain this goal in part by
       providing that the conviction of a youthful offender is automatically set aside if
       his conduct following conviction leads the court, in the exercise of its discretion,
       to discharge him unconditionally from probation prior to the expiration of the
       maximum period fixed at sentencing. However, the Act contains no provision for
       expungement of the record of conviction after it has been set aside and the
       certificate required by Section 5021(b) has been issued.

Doe, 556 F.2d at 392. The Doe court determined that “Congress could easily have provided for

expungement in the Youth Corrections Act if it had so intended” such as was “contained in 21

U.S.C. § 844(b)(2) which relates to first offenders convicted of simple possession of controlled

substances”– but Congress did not. Doe, 556 F.2d at 393 (citing U.S. v. McMains, 540 F.2d 387

(8th Cir. 1976)). The Doe court noted that, although several courts had referred to the Act as an

expungement statute, none had actually ordered a record expunged. Id. Consequently, the Doe


       1
        At that time, 18 U.S.C. § 5021(b) provided,

               Where a youth offender has been placed on probation by the court,
               the court may thereafter, in its discretion, unconditionally
               discharge such youth offender from probation prior to the
               expiration of the maximum period of probation therefore fixed by
               the court, which discharge shall automatically set aside the
               conviction, and the court shall issue to the youth offender a
               certificate to that effect.

Id. The statute was repealed on October 12, 1984.

                                                    -2-
court denied the motion to expunge the conviction based on the YCA. Since then, some district

courts in other circuits have concluded that the set-aside provision of the YCA authorizes, by

implication, expungement of all records of a youth offender’s arrest and conviction. See, e.g.,

U.S. v. Henderson, 482 F.Supp.234 (D.N.J. 1979), U.S. v. Doe, 579 F.Supp.1351 (N.D. Ill.1984).

However, the Sixth Circuit’s decision in Doe is controlling; thus, the Court denies the motion to

expunge Odetallah’s conviction based on the YCA.

        The Court notes, in passing, that there is confusion in the Sixth Circuit regarding whether federal

district courts have jurisdiction to entertain expungement motions. Through July 27, 2010, the law in the

Sixth Circuit was that district courts have inherent equitable authority to entertain expungement motions,

subject to appellate review for abuse of discretion. United States v. Doe, 556 F.2d 391, 393 (6th Cir.

1977), United States v. Carey, 602 F.3d 738, 740 (6th Cir. April 19, 2010). Three months later, a divided

panel of the Sixth Circuit held that a district court lacked ancillary jurisdiction over an acquitee’s

expungement motion. United States v. Lucido, 612 F.3d 871 (July 28, 2010) (Batchelder, C.J.,

dissenting).2 Lucido was based on a civil case in which the Supreme Court held that district

courts do not have ancillary jurisdiction to enforce provisions of a settlement agreement after the

case had been dismissed with prejudice. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994). District courts addressing expungement motions after Lucido have either

ignored Lucido and followed Carey, e.g., U.S. v. Williams, No. 1:04-cr-126(14), 2015 WL

13528895, at *1 (S.D. Ohio Mar. 10, 2015) (Watson, J.), U.S. v. Johnson, No. 6-CR-261, 2012

WL 2135627, at *3 (S.D. Ohio Jun. 12, 2012) (Marbley, J.), or ignored Carey and followed

Lucido, e.g., U.S. v. Polanski, No. 1:98 CR 34, 2011 WL 2111800, at *1 (N.D. Ohio May 26,



        2
         Dissenting Judge Batchelder stated that the Lucido court did not have the authority to
overrule a prior panel decision, and Kokkonen was not on point.

                                                      -3-
2011) (Nugent, J.), U.S. v. Fourtounis, No. 1:10 CR 90, 2018 WL 6267757, at *1 (N.D. Ohio

Nov. 30, 2018) (Lioi, J.). Apparently, the Sixth Circuit did not find Carey and Lucido in conflict

because it denied a request for rehearing following Carey, and denied a request for rehearing and

rehearing en banc following Lucido. As Doe is factually distinguishable from Carey and Lucido,

and is a reported decision precisely on point with this case, the Court finds that it must follow

Doe and, thus, DENIES Odetallah’s motion to expunge his 1982 conviction based on the YCA.

        That said, the Court has reviewed Odetallah’s FBI record, which shows that Odetallah

was convicted in 1982 and was sentenced to probation, but fails to state that his 1982 conviction

was formally set aside on January 11, 1984. The Doe court noted that “28 U.S.C. § 534 has been

construed to require the FBI to take reasonable measures to safeguard the accuracy of

information in its criminal files which is subject to dissemination.” Doe, 556 U.S. at 393 (citing

Tarlton v. Saxbe, 165 U.S. App.D.C., 293, 507 F.2d 1116 (1974)). It concluded that “[i]f there

are FBI records which disclose an appellant’s conviction but fail to reflect the fact that it has

been set aside, appellant can require the correction of those records.” Id. 5 U.S.C. §

552a(g)(1)(C), gives district courts jurisdiction to direct federal agencies to maintain accurate

records. Accordingly, the Court hereby DIRECTS the FBI to correct its record of Odetallah’s

1982 conviction to show that the conviction was set aside in 1984.3

        IT IS SO ORDERED.


                                                  /s/ Dan A. Polster May 24, 2019
                                                 Dan Aaron Polster
                                                 United States District Judge


        3
       Even the Lucido court found that the district court has jurisdiction to correct inaccurate
government records. 612 F.3d at 874.

                                                    -4-
